 1   Robert C. Weems (CA SBN 148156)
     WEEMS LAW OFFICES
 2      769 Center Blvd., PMB 38
        Fairfax, CA 94930
 3      Ph: 415.881.7653
        Fx: 866.610.1430
 4      rcweems@weemslawoffices.com
 5   Attorneys for Plaintiff,
        NANCY T. LEVINE
 6
     MCGREGOR W. SCOTT
 7   United States Attorney
     DEBORAH LEE STACHEL, CSBN 230138
 8   Regional Chief Counsel, Region IX
     Social Security Administration
 9   MARCELO ILLARMO, MABN 670079
     Special Assistant United States Attorney
10      160 Spear Street, Suite 800
        San Francisco, CA 94105
11      Telephone: (415) 977-8924
        Facsimile: (415) 744-0134
12      Email: marcelo.illarmo@ssa.gov
13   Attorneys for Defendant,
        NANCY A. BERRYHILL,
14      Acting Commissioner of Social Security,
15
                                  UNITED STATES DISTRICT COURT
16
                                EASTERN DISTRICT OF CALIFORNIA
17
                                                  No. 2:17-cv-00540-DB
18    NANCY T. LEVINE,
                                                  STIPULATION AND ORDER RE:
19         Plaintiff,                             ATTORNEYS FEES
20    v.
21    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
22
           Defendant.
23
24
25
26
27
28




                                                  1
     STIPULATION                                                         No. 2:17-cv-00540-DB
 1      IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,
 2   subject to the approval of the Court, that Plaintiff, NANCY T. LEVINE, be awarded attorney fees in
 3   the amount of Seven Thousand Five Hundred Dollars and no cents ($7,500.00) under the Equal
 4   Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d). This amount represents compensation for all
 5   legal services rendered on behalf of Plaintiff by counsel in connection with this civil action, in
 6   accordance with 28 U.S.C. §§ 1920; 2412(d).
 7
 8      After the Court issues an order for EAJA fees to Plaintiff, the government will consider (i)
 9   Plaintiff’s assignment to counsel, Robert C. Weems. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521,
10   2529 (2010), the ability to honor the assignment will depend on whether the fees are subject to any
11   offset allowed under the United States Department of the Treasury’s Offset Program. After the order
12   for EAJA fees is entered, the government will determine whether they are subject to any offset.
13
14      Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
15   Plaintiff does not owe a federal debt, then the government shall cause the payment of fees to be
16   made directly to Robert Weems, pursuant to the assignment executed by Plaintiff. Any payments
17   made shall be delivered to counsel, Robert Weems.
18
19      This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney fees
20   and does not constitute an admission of liability on the part of Defendant under the EAJA or
21   otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any
22   and all claims that Plaintiff and/or Robert Weems including Weems Law Offices may have relating
23   to EAJA attorney fees in connection with this action.
24
25      This award is without prejudice to the rights of Robert Weems and/or Weems Law Offices to
26   seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
27   provisions of the EAJA.
28   SO STIPULATED AND AGREED:
      Dated: January 18, 2019                                MCGREGOR W. SCOTT
                                                             United States Attorney
                                                             DEBORAH LEE STACHEL, CSBN 230138

                                                        1
     STIPULATION                                                                          No. 2:17-cv-00540-DB
 1                                                             Regional Chief Counsel, Region IX
                                                               Social Security Administration
 2                                                             MARCELO ILLARMO, MABN 670079,
                                                               Special Assistant United States Attorney
 3
 4                                                             /s/Marcelo Illarmo
                                                               MARCELO ILLARMO,
 5                                                             Attorneys for Defendant
 6
      Dated: January 18, 2019                                  WEEMS LAW OFFICES
 7
                                                               /s/Robert C. Weems
 8                                                             Robert C. Weems,
                                                               Attorney for Plaintiff
 9
10
                                                         ORDER
11
12       Pursuant to the parties’ stipulation, IT IS SO ORDERED.1
13   Dated: January 18, 2019
14
15
16
17
18
19
20
21
     DLB:6
22   DB\orders\orders.soc sec\levine0540.stip.eaja.ord

23
24
25
26
27
28

         In light of the parties’ stipulation, plaintiff’s December 5, 2018 motion for attorney’s fees
         1

     (ECF No. 28) is denied as having been rendered moot.
                                                           2
     STIPULATION                                                                          No. 2:17-cv-00540-DB
